PD-1641-15
                                  PD-1641-15                            COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 12/18/2015 9:21:22 AM
December 18, 2015                                                       Accepted 12/19/2015 9:47:33 AM

                               No. ___________
                                                                                         ABEL ACOSTA
                                                                                                 CLERK

                                          In the
                    Texas Court of Criminal Appeals
                                        at Austin

                                ♦
                                 No. 01-11-00572-CR
                            In the Court of Appeals for the
                                 First District of Texas
                                       at Houston
                                ♦

                    BRADLEY RAY MCCLINTOCK
                                        Appellant
                                          V.

                         THE STATE OF TEXAS
                                         Appellee

                                 ♦

                   STATE’S MOTION FOR EXTENSION OF TIME
               TO FILE STATE’S BRIEF ON DISCRETIONARY REVIEW

                                 ♦

    TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 68.2(c) moves

    for an extension of time within which to file its petition for discretionary

    review. In support of its motion, the State submits the following:

          1.      The State indicted appellant for felony possession of marijuana.
          2.      The trial court denied appellant’s motion to suppress before he
                  entered a plea of guilty to the lesser state jail felony offense of
                  possession of marijuana in exchange for three years deferred
                  adjudication and assessed a $300 fine.
      3.    Appellant timely filed a notice of appeal.
      4.    After a reversal in the court of appeals and a remand back to
            the court of appeals from this Court, the First Court of Appeals
            issued a published opinion reversing the trial court’s judgment
            yet again on November 5, 2015.
      5.    The State’s brief on discretionary review was due December 7,
            2015.
      6.    The State seeks an extension until today, December 18, 2015, to
            file its petition for discretionary view.
      7.    The following facts are relied upon to show good cause for the
            requested extension:
            a.    The undersigned attorney has filed three briefs in the last
                  30 days and has five more briefs due in the next 30 days.
            b.    Yesterday, the undersigned attorney inadvertently e-filed
                  this extension and PDR in folder for the First Court of
                  Appeals. The rejection is attached to this motion.
            c.    The State’s motion is not for purposes of delay, but so that
                  justice may be done.


      WHEREFORE, the State prays that this Court will grant the

requested extension until December 18, 2015.

                                   Respectfully submitted,

                                   /s/ Bridget Holloway
                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   713.274.5826
                                   State Bar No.: 24025227
                                   holloway_bridget@dao.hctx.net
                       CERTIFICATE OF SERVICE


      Pursuant to TEX. R. APP. P. 9.5, this certifies that on December 18,

2015, a copy of the foregoing was emailed through TexFile to the following

emails:


      Norman J. Silverman
      Attorney at Law
      Email: lawyernorm@msn.com




      Lisa C. McMinn
      State Prosecuting Attorney
      Email: Lisa.McMinn@SPA.texas.gov




                                   /s/ Bridget Holloway
                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   713.274.5826
                                   State Bar No.: 24025227
                                   holloway_bridget@dao.hctx.net
From:           No-Reply@eFileTexas.gov
To:             Holloway, Bridget
Subject:        eFileTexas.gov – Filing Returned - 8294106
Date:           Friday, December 18, 2015 7:46:16 AM



                                                                    Filing Returned
                                                                 Envelope Number: 8294106

The filing below has been reviewed and has been returned for further action. Please
refile with the corrections outlined below. The clerk’s office has the right to
preserve the original submission date for the file stamp when the corrections are
made in a timely manner.

                             Return Reason(s) from Clerk's Office
Reject Reason                    Other
                                 Rejected - This motion for extension to file petition for
                                 discretinary review must be e-filed with the Court of
Return Comment                   Criminal Appeals as well as your PDR. If you have any
                                 questions or concerns please feel free to contact our
                                 office 713.274.2700. Thank you for e-filing.



                                             Document Details
Court                            Courts of Appeals
Case Style                       Bradley Ray McClintock vs. The State of Texas
Date/Time Submitted              12/17/2015 6:42:52 PM
Filing Type:                     Motion
Activity Requested:              EFileAndServe
Filed By:                        Bridget Holloway


For Questions or Technical Assistance, contact:
                         Need Help? Help
                         Visit: https://efiletexas.gov/contacts.htm
                         Email: support@eFileTexas.gov




Please do not reply to this email. It was generated automatically by eFileTexas.gov>